Citation Nr: 9910935	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's father


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from April 1959 to November 
1962.

As a preliminary matter, the Board of Veterans' Appeals 
(Board) notes that it appears the veteran's original claims 
folder has been lost.  In 1993, the claims folder was 
rebuilt.  All documents relating to the veteran's original 
claim were apparently with the lost file; although most 
service medical records, including a copy of the veteran's 
Medical Board examination report, are in the reconstructed 
claims folder.  In light of the lack of documentary evidence 
of a prior rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO), the Board will treat this 
as an original claim.  Thus, the issue on the previous page 
has been rephrased to that effect.  The Board also recognizes 
its heightened obligation under these circumstances to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board further notes that the veteran's service 
representative had requested that this claim be remanded for 
a comparison of the veteran's x-rays from before and after 
service.  However, for reasons that will become readily 
apparent, the Board concludes that a remand would serve no 
useful purpose.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Aggravation of the veteran's left hip disorder cannot be 
disassociated from the veteran's active service.



CONCLUSION OF LAW

The veteran's left hip disorder was aggravated by service.  
38 U.S.C.A. §§  1131, 1132, 5107(b) (West 1991); 38 C.F.R. 
§§  3.303, 3.304, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Factual Background

Upon enlistment examination dated in April 1959, it was noted 
that the veteran "[h]ad perthesis disease [n]o sequalae."  
In a report of medical history, the veteran reported that he 
was in good health.  The veteran also reported having Legg-
Perthes disease from 1950 to 1953.  

Service medical records dated from July 1959 to October 1962 
reflect no relevant complaints until October 1962.  A 
clinical record dated in October 1962 reflects complaints of 
aching pain and weakness in the left leg for the last 2-3 
months, with the leg recently giving way three times with 
sharp pain in the thigh.  Decreased range of motion was noted 
on interior and exterior rotation of the left hip.  It was 
noted that no leg shortening or atrophy of the quadriceps or 
calf was found.  The examiner noted that x-ray examination 
revealed definite evidence of old "Legge-Perthes disease."  
The examiner further noted that the veteran should "never 
have been enlisted" in the service.

A Medical Board report dated in October 1962 reflects the 
veteran was admitted to the hospital with a diagnosis of left 
hip Legg-Perthes disease.  Examination of the left hip 
revealed full flexion, extension and adduction of the left 
hip with approximately 10 degrees of limitation of motion on 
internal and external rotation and abduction.  Examination of 
the knees was within normal limits.  X-ray examination of the 
left hip revealed flattening and broadening of the head of 
the left femur with adjacent widening of the acetabulum.  The 
medical report found those findings consistent with old Legg-
Perthes disease "developing coma magma."  The Medical Board 
concluded that the veteran's condition at that time was the 
same as on admission, and that the condition had not been 
aggravated by service more than could reasonably be expected 
to have occurred during a similar period of civilian life.

A RO hearing transcript dated in October 1995 reflects 
testimony by the veteran and his father.  The veteran's 
father testified that the veteran had Legg-Perthes when he 
was ten years old and was in a wheelchair for three years.  
The veteran's father further testified that he had served in 
the military from 1938 to 1962, and the veteran was treated 
as an outpatient at Letterman, a VA medical center in San 
Francisco.  The veteran's father also testified that after 
the veteran got out of the wheelchair, he had no restrictions 
and played sports.  The veteran's father testified the 
veteran had no recurrence of his disability problem while 
playing sports in high school, and he was not having any 
problems with his hip when he joined the Navy.  The veteran 
testified that his left hip disorder was aggravated during 
his Navy service, and that he filed his initial claim for 
service connection in 1969.  The veteran stated he received a 
letter denying the claim.  The veteran testified to working 
as a deck hand and an apprentice Signalman aboard the U.S.S. 
Canberra, a guided missile cruiser.  The veteran also 
reported participating in long standing watches as well as 
softball and boxing matches.  The veteran stated that he had 
no problems until his leg gave way while passing ammunition 
from one ship to another.  The veteran testified that he had 
no problems with his Legg-Perthes condition prior to handling 
the ammunition.  The veteran stated the ammunition was "five 
inch 38 projectiles" which were not easy to handle.  The 
veteran also testified to having left hip replacement surgery 
in 1990.  The veteran testified his left hip was very sore.  

VA medical center records dated in October 1990 reflect a 
final diagnosis of left hip avascular necrosis and a total 
left hip replacement.  Pain and decreased range of motion 
were noted in the veteran's history.  Flexion included 0 to 
85 degrees, abduction to 45 degrees, internal rotation to 5 
degrees, and external rotation to 10 degrees.  It was noted 
that the veteran had marked pain throughout the range of 
motion and rotation, and he walked with a limp.  An operation 
report dated in October 1990 reflects a postoperative 
diagnosis of left hip degenerative joint disease.  A 
pathology report dated in October 1990 reflects a diagnosis 
of "left femoral head and bone chips:  degenerative 
osteoarthritic changes, aseptic necrosis, hemorrhage and 
callus formation."

Reports from the National Personnel Records Center (NPRC) 
dated in May 1996 and June 1996 reflect that the records of 
military dependents prior to 1954 had been destroyed.

Upon VA orthopedic examination conducted in April 1998, the 
veteran complained of pain in the left hip and left lower 
extremity to the knee.  The examiner noted limitation of 
motion of the left hip with no apparent pain and a well-
healed scar over the left hip.  Some crepitation of motion of 
the left hip was noted.  It was noted that the veteran walked 
with a normal gait and was able to bear weight on the left 
leg.  The examiner noted the veteran was able to walk without 
a cane, but had a slight increase in limp on the left.  An 
impression of "status postoperative total hip replacement 
arthroplasty, left hip for avascular necrosis secondary to 
ethanol abuse and past history of Legg-Perthes disease, not 
service-connected" was noted.  The examiner further noted 
that the veteran's disability was "due to pre-existing Legg-
Perthes disease with progression of avascular necrosis, non-
service connected ethanol abuse and resultant total hip 
replacement arthroplasty.  Review of progressive x-rays 
before and after service will be necessary to state 
progression during service in the United States Navy.  It 
would appear there was no service aggravation that led to the 
present disability and total hip surgery."

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. §  3.306(b).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that his left hip disorder was 
aggravated by his active service thus warranting service 
connection.  

Following a review of the record, and in consideration of the 
Board's heightened obligation to consider the benefit of the 
doubt rule, the Board is of the opinion that the evidence for 
and against the veteran's claim for service connection of a 
left hip disorder due to aggravation during service is in 
relative equipoise.  The claim for aggravation is supported 
by the enlistment examination dated in April 1959 wherein the 
examiner noted the veteran had "perthesis disease [n]o 
sequalae."  Additional evidence supporting aggravation is 
found in service medical records dated in October 1962 which 
reflect complaints of aching pain and weakness in the left 
leg for the previous 2-3 months.  Decreased range of motion 
was noted on interior and exterior rotation of the left hip.  
The examiner noted that x-ray examination revealed definite 
evidence of old "Legge-Perthes disease."  The examiner 
further noted that the veteran should "never have been 
enlisted" in the service.  The October 1962 hospital report, 
while equivocal, did find aggravation.  Whether aggravation 
would have occurred absent military service is immaterial.  
Also, the hearing testimony of the veteran and his father 
indicates that the veteran had actively participated in 
sports prior to entering the service and had no problems with 
his left hip at the time he entered the service.  The veteran 
indicated he had no problems until he assisted in the passing 
of ammunition from one ship to another.

Evidence against the veteran's claim for aggravation is found 
in the October 1962 Medical Board report and the VA 
examination dated in April 1998.  The Medical Board report 
dated in October 1962 noted diagnostic findings consistent 
with old Legg-Perthes disease "developing coma magma."  The 
Medical Board concluded that the veteran's condition had not 
been aggravated by service more than could reasonably be 
expected to have occurred during a similar period of civilian 
life.  Upon VA examination dated in April 1998, the examiner 
noted an impression of "status postoperative total hip 
replacement arthroplasty, left hip for avascular necrosis 
secondary to ethanol abuse and past history of Legg-Perthes 
disease, not service-connected."  The examiner further noted 
that the veteran's disability was "due to pre-existing Legg-
Perthes disease with progression of avascular necrosis, non-
service connected ethanol abuse and resultant total hip 
replacement arthroplasty.  Review of progressive x-rays 
before and after service will be necessary to state 
progression during service in the United States Navy.  It 
would appear that there was no service aggravation that led 
to the present disability and total hip surgery."  

However, the reports from NPRC indicate that medical records 
regarding the veteran's left hip disorder treatment as a 
child have been destroyed, making such comparison impossible.  
Thus, the Board concludes the April 1998 VA examination is 
not dispositive of the issue.  Accordingly, it appears that 
there is an approximate balance of positive and negative 
evidence regarding the merits of the issue.  With all 
reasonable doubt resolved in favor of the veteran, service 
connection is warranted for a left hip disorder.



ORDER

Service connection for a left hip disorder is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

